Citation Nr: 1430017	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left eye vitreous syneresis.

2.  Entitlement to service connection for left eye cataracts.

3.  Entitlement to service connection for ocular hypertension.

4.  Entitlement to service connection for left eye refractive error.

5.  Entitlement to service connection for left eye lens opacification.   


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from April 1961 to March 1969 in the United States Navy. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded this case in June 2010 and April 2012 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

In the April 2012 Board decision, the Board denied service connection for bilateral hearing loss, tinnitus, and otitis externa.  The Veteran did not appeal any of these issues to the U.S. Court of Appeals for Veterans Claims (Court), or request reconsideration of these issues.  Therefore, these issues are no longer on appeal before the Board.

The Board has since recharacterized the left eye issue on appeal into five issues in order to provide the Veteran adequate consideration for his multiple eye diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran's current left eye vitreous syneresis, left eye cataracts, and ocular hypertension are not causally or etiologically related to active service, to include any injury or event therein.

2.  The Veteran's current left eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes; in addition, his refractive error was not subject to a superimposed disease or injury during service, resulting in any additional disability.  

3.  The Veteran currently has a left eye lens opacification disorder that first manifested in September 1962 during his active duty service.    


CONCLUSIONS OF LAW

1.  Left eye vitreous syneresis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Left eye cataracts were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Ocular hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Left eye refractive error was not incurred in or aggravated by service and was not subject to a superimposed disease or injury in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 4.127 (2013); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

5.  The Veteran's left eye lens opacification was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

For the service connection issues being denied, review of the claims folder reveals compliance with VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2007.  This letter effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection issues for the left eye; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Furthermore, the April 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Finally, in the present case, the RO issued all required VCAA notice in April 2007 prior to the November 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no substance or timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA examinations.  The Veteran has submitted personal statements and argument from his representative.  The Veteran has not identified any outstanding VA treatment records.

The Board is aware that VA is also required to make reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In this regard, the Veteran stated to the November 2007 VA examiner that he had received regular eye care from the Michigan College of Optometry for the past 30 years.  However, the RO previously sent the Veteran an April 2007 VCAA letter  advising that in order to obtain any private records such as these, the Veteran must fully complete VA Forms 21-4142 (Authorization and Consent to Release Information to the Department to Veterans Affairs), with the private providers' name and addresses.  Despite the RO's notice letter, the Veteran did not fill out the VA Forms 21-4142.

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records. 38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not cooperated and provided the necessary, adequate authorization for VA to request private medical records after the RO's request for such authorization.  The Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

The Veteran was also provided November 2007, September 2010, and May 2012 VA medical examinations and opinions from optometry specialists addressing the etiology of his left eye disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When considered together, these VA examinations and opinions were thorough, supported by an explanation, based on a review of the claims folder (i.e., the May 2012 opinion),  and supported by clinical evidence of record.  The examiners also documented and considered the Veteran's lay assertions.  There is no basis to secure any further medical opinions.  

Finally, the RO substantially complied with the Board's June 2010 and April 2012 remand directives.  38 U.S.C.A. § 5103A.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, none of the eye disorders at issue is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).

Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  38 C.F.R. § 4.76(a) (2013).  Evaluation of central visual acuity is on the basis of best corrected distance vision with central fixation (straight ahead), as opposed to peripheral vision, even when a central scotoma is present.  See 38 C.F.R. § 4.76(b).  

	A.  Left Eye Vitreous Syneresis

The Veteran contends that he developed defective visual acuity as a result of a round, white opacity in the left eye that first manifested during active service.  He says that due to this condition, his visual acuity deteriorated during active service from 1961 to 1969.  Due to his decreased vision, he maintains he was not accepted into the Navy Enlisted Science Educational Program (NESEP).  He believes his earning capacity was affected because he was denied access to this training program due to his decreased vision.  The Veteran's claim has focused on his left eye, not his right eye.  See September 2006 claim; December 2008 Veteran's statement; January 2009 representative statement.   

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, VA eye examiners in November 2007 and September 2010 diagnosed vitreous syneresis of the left eye, cataracts of the left eye, ocular hypertension, lens opacification of the left eye, and refractive error of the left eye.  Thus, the evidence clearly reveals current left eye disabilities for the Veteran.  

Initially, the Board will address service connection for left eye vitreous syneresis.

Service treatment records document no reports or notations of any preexisting eye abnormalities at the Veteran's March 1961 induction examination.  There was no evidence he wore glasses at that time.  Uncorrected distant vision in the left eye was at 20/20.  

An April 1961 in-service eye examination documented that uncorrected distant vision in the left eye was noted to be 20/20.  

A September 1962 in-service eye examination recorded 20/20 uncorrected distant vision in the left eye, but the examiner observed a "[r[ound, white opacity just posterior to the lens in the vitreous - not freely moving and does not appear to be attached to the lens."  The fundus was described as normal.  

A March 1965 in-service eye examination reflected 20/60 uncorrected distant vision in the left eye.  Defective vision was assessed, not considered disabling.

A May 1966 in-service eye examiner described the Veteran as having swollen and itchy eyes and nasal drainage.  The examiner diagnoses allergic rhinitis and conjunctivitis.  The examiner documented 20/70 uncorrected distant vision in the left eye, corrected by lens to 20/20.  

An August 1966 in-service eye examination reflected 20/70 uncorrected distant vision in the left eye, corrected by lens to 20/20 vision.  Defective vision was assessed, not considered disabling.  It was noted that the Veteran now wore corrective lenses (glasses) for his defective vision.  

An August 1967 service treatment record discussed the Veteran's complaints of seasonal puffy and itchy eyes and face in the spring, as well as allergic hives on his body.  It was noted that antihistamines cleared this problem up.

A February 1969 service treatment record confirmed a prescription for glasses for the Veteran.   

At the Veteran's March 1969 discharge examination, an objective examination of the eyes revealed normal eyes, normal pupils, normal ocular motility, and a normal ophthalmoscopic examination.  However, non-disabling defective visual acuity in both eyes was assessed.  Uncorrected distant vision in the left eye was at 20/70, corrected by lens to 20/20.  

Therefore, the above service treatment records do confirm that defective visual acuity of the left eye developed during active service.  However, crucially, no military medical professional in the Veteran's service treatment record diagnosed vitreous syneresis of the left eye.  

Post-service, with regard to a nexus, a November 2007 VA eye examiner diagnosed "some vitreous syneresis" in the Veteran's eyes, "inconsistent" with his age.  Visual field testing and muscle function in both eyes were normal.  However, in a May 2012 addendum report, the same VA eye examiner, after reviewing the claims folder, clarified that the detachment of the vitreous was a "normal age-related" change, with no history of blunt force trauma to the left eye, which may produce it prematurely.  (The Veteran previously had reported no history of eye injury or surgery).  The examiner emphasized that syneresis of the vitreous is an age-related change.  The Veteran's decreased in visual acuity documented in his service treatment records is consistent with his post-service findings and is also consistent with normal refractive changes unrelated to his active service.  

Moreover, a different September 2010 VA eye examiner also diagnosed normal, age-related ocular findings including vitreal syneresis.  The examiner added that this finding was an ocular manifestation of natural aging and was "consistent" with the Veteran's age, and unlikely related to his time in-service.  However, this examiner did not have access to the Veteran's service treatment records or the entire claims folder.  In any event, this opinion still provides support to the latter May 2012 addendum opinion, as that particular examiner had access to relevant service treatment records, yet rendered a similar assessment that the Veteran' syneresis of the vitreous was merely an age-related change.   

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Overall, when considered together, these VA eye examinations and opinions were thorough, supported by an explanation, based on a review of the claims folder (the May 2012 addendum was), and supported by the probative evidence of record.  Notably, service treatment records do not assess any syneresis of the vitreous for the left eye.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his syneresis of the vitreous condition.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for left eye syneresis of the vitreous.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	B.  Left Eye Cataracts

Service treatment records are negative for any complaints, treatment, or diagnosis of left eye cataracts.  Post-service, the November 2007 VA eye examiner determined that the Veteran's eyes did show evidence of earlier nuclear sclerotic cataract formation in both the right and left eyes "consistent with his age."  The September 2010 VA eye examiner also assessed that the Veteran's cataracts were "age-related ocular findings."  The September 2010 VA examiner added that these findings were unlikely related to his time in-service.  After a review of the claims folder, the earlier November 2007 VA examiner in a May 2012 addendum added that there was nothing in the record to suggest service-related ocular disorders.  Moreover, there is no specific lay allegation from the Veteran that his current cataract disorder is related to active service.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for left eye cataracts.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




	C.  Ocular Hypertension

Service treatment records are negative for any complaints, treatment, or diagnosis of ocular hypertension.  Post-service, the September 2010 VA eye examiner remarked that the Veteran had ocular hypertension (intraocular pressure higher than average), but this is unlikely related to the Veteran's military service.  After a review of the claims folder, the earlier November 2007 VA examiner in a May 2012 addendum added that there was nothing in the record to suggest service-related ocular disorders.  Moreover, there is no specific lay allegation from the Veteran that any current ocular hypertension disorder is related to active military service.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for ocular hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	D.  Left Eye Refractive Error

As listed in detail, service treatment records clearly document that uncorrected visual acuity diminished during the Veteran's active service from 1961 to 1969.  At the Veteran's March 1969 discharge examination, uncorrected distant vision in the left eye was at 20/70; however, this was still correctable by glasses to 20/20, which is normal vision.    

Post-service, the November 2007 VA eye examiner determined best corrected distant vision in the Veteran's left eye was 20/20 -1.  It was noted that the Veteran has refractive error.  The September 2010 VA eye examiner reported that the Veteran's central vision was fully correctable (20/20 -1) with spectacles, and his peripheral vision is normal.  After a review of the claims folder, the earlier November 2007 VA eye examiner in a May 2012 addendum added that it was apparent that the Veteran's visual acuity dropped to 20/40 and 20/50 during service, related to the development of "astigmatic refractive error."  Regardless, the examiner stated his belief that these changes were "normal development changes" of the eye unrelated to service.  The examiner further indicated that the Veteran's decrease in visual acuity documented in his service treatment records is consistent with his post-service findings and is also consistent with normal refractive changes unrelated to his active service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", including refractive error of the eye, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

In this regard, the presumption of soundness does not apply to congenital defects such as refractive error diagnosed by VA examiners in the present case, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  

The Veteran's astigmatism, as diagnosed by the VA eye examiners in the present case, is considered to be a form of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10, Block d (August 3, 2011).  VA's Adjudication Procedure Manual further states that defects of form or structure of the eye that are of congenital or developmental origin may not be considered as disabilities or service-connected on the basis of incurrence or aggravation beyond natural progress during service.  Rather, actual pathology, other than refractive error, is required to support impairment of visual acuity.  The fact that a Veteran was supplied with glasses for correcting refractive error is not, in itself, considered indicative of aggravation by service that would warrant compensation.  M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10, Blocks b and c (August 3, 2011).  Thus, as mentioned, service connection for refractive error in most circumstances is precluded by VA regulation and by the opinions of VA's Office of General Counsel and by VA's Adjudication Procedure Manual.  

However, a congenital defect, such as refractive error, can still be subject to superimposed disease or injury during active service.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, VA examiners have diagnosed the Veteran with refractive error during his active service.  However, there is no probative evidence of record that the Veteran was subject to in-service trauma or a superimposed disease or injury to the eyes during service that resulted in additional disability.  The November 2007 VA eye examiner noted that the Veteran did not report any history of eye injury or surgery.  The November 2007 VA eye examiner in a May 2012 addendum added that the Veteran's decreases in visual acuity during service, related to the development of astigmatic refractive error, were "normal development changes" of the eye unrelated to service.  Significantly, the examiner added that the Veteran's in-service round white opacity of the left eye was of no visual consequence.  Absent any probative evidence that his current refractive error is due to in-service trauma or was subject to a superimposed disease or injury during service resulting in additional disability, the refractive error is not a disability for purposes of VA disability compensation as it is congenital in nature.  38 C.F.R. § 3.303(c).  See, e.g., Browder v. Derwinski, 1 Vet. App. 204 (1991).  Thus, service connection for left eye refractive error is denied.                

Accordingly, the preponderance of the evidence is against service connection for left eye refractive error.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	E.  Left Eye Lens Opacification

As discussed above, a September 1962 in-service eye examination recorded a "[r[ound, white opacity just posterior to the lens in the vitreous - not freely moving and does not appear to be attached to the lens."  Post-service, the November 2007 VA eye examiner observed mild left eye lens opacification.  The September 2010 VA eye examiner also commented there was left eye lens opacification.  In addition, the earlier November 2007 VA examiner in a May 2012 addendum added that the round white opacity may have been a "congenital" remnant, with no visual consequence.  If this disorder is indeed a "congenital disease, VA's Office of General Counsel has confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).  In the present case, the evidence of record establishes that a left eye opacity first manifest during active service, and was also present post-service.  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left eye lens opacification.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Notably, although the Board is granting service connection for left eye lens opacification, the May 2012 VA eye examiner indicated that this disorder had "no visual consequence."  Rather, the Veteran's impairment in uncorrected visual acuity was attributed to nonservice-connected refractive error.  In any event, the precise nature and extent of the Veteran's left eye lens opacification is not at issue before the Board at this time.  Only when the RO rates the Veteran's left eye lens opacification, will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

ORDER

Service connection for left eye vitreous syneresis is denied. 

Service connection for left eye cataracts is denied.

Service connection for ocular hypertension is denied.

Service connection for left eye refractive error is denied.

Resolving all reasonable doubt in favor of the Veteran, service connection for left eye lens opacification is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


